CAMMACK, Chief Justice.
Frances and Robert Townsend were married for the second time in ¡194S. In 1949, Mrs. Townsend filed an action for divorce, but the couple were reconciled. She filed this action in May, 1951, seeking a divorce ■on the ground of cruel and inhuman treatment. Mr. Townsend sought a divorce for the same reason. The chancellor granted Mrs. Townsend a divorce and allowed her $50 as alimony. She had asked for alimony in the amount of $40 per month. On this .appeal she is asking a reasonable allowance for alimony and a division of the household furnishings.
Mr. Townsend has a curtesy interest in a farm left by his first wife. He receives $60 per month from a G. I. insurance policy-on -a deceased son. He owns a saddle horse and an equitable interest in a team. He said he made approximately $25 a week clear when he was using his team.
The chancellor was warranted in granting Mrs. Townsend a divorce, but he should have made a more substantial allowance for her for alimony We think an award of $1000, to be paid in monthly installments of not less than $25, would be reasonable, and we so direct. Mr. Townsend’s property should be impressed with a lien for this award.
Judgment reversed, with directions to set it aside, and for the entry of a judgment consistent with this opinion.